PER CURIAM: *
After reviewing the record and considering argument of counsel and briefs of the parties we are satisfied the district court committed no reversible error. Accordingly, we affirm the judgment of the district court essentially for the reasons stated in its Memorandum Opinion and Order of April 14, 2003 and April 28, 2003.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.